Citation Nr: 0826473	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  03-25 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include bipolar disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from May 1973 to June 1977, 
and from September 1979 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


REMAND

When the case was before the Board in April 2007, it was 
remanded for further development, to include development to 
obtain service treatment records.  The service treatment 
records were associated with the claims folder in November 
2007.  In the supplemental statement of the case, the Appeals 
Management Center (AMC) continued to deny the claim because 
there is no evidence of psychiatric treatment while the 
veteran was in the Navy.  However, these records reflect a 
finding of anxiety syndrome in October 1975, treated with 
Valium.  

The Board notes that an earlier VA examination did not 
include a review of this treatment record.  Moreover, there 
are current records of bipolar disorder since 2001.  In view 
of the recently associated treatment records, the Board finds 
that additional examination is warranted.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of all currently 
presence acquired psychiatric disorders.  
All indicated tests and studies are to be 
performed.  The claims folder must be made 
available to and reviewed by the examiner.  
Based upon the review of the claims folder 
and the examination results, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent or better probability that 
the disorder is etiologically related to 
the veteran's active service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.   If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


